Citation Nr: 0528528	
Decision Date: 10/24/05    Archive Date: 11/01/05

DOCKET NO.  00-02 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.  

3.  Entitlement to increased ratings for post-operative 
residuals of left shoulder separation, residuals of malaria, 
and status post repair of deviated nasal septum for accrued 
benefits purposes under the provisions of 38 U.S.C.A. § 5121.  

4.  Entitlement to service connection for:  cat fever and 
yellow fever; pulmonary disability, including residuals of 
pneumonia, asthma, and bronchitis; skin rashes and herpes 
zoster; hearing loss; tinnitus; chronic lymphocytic leukemia 
with secondary anemia; organic disease of the heart 
manifested by left atrial hypertrophy; status post removal of 
rib and spleen; hepatitis; status post gallbladder removal; 
and hypertension for accrued benefits purposes under the 
provisions of 38 U.S.C.A. § 5121.  

5.  Entitlement to a total rating based on unemployability 
due to service-connected disabilities for accrued benefits 
purposes under the provisions of 38 U.S.C.A. § 5121.  

6.  Entitlement to special monthly compensation based on 
being housebound for accrued benefits purposes under the 
provisions of 38 U.S.C.A. § 5121.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her daughters


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran retired in October 1964 after more than 20 years 
of active service.  The appellant is the veteran's widow.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Oakland, California.  The 
appellant and her daughters testified before the undersigned 
at a hearing held at the RO in September 2002.  At that time, 
the appellant submitted a written statement withdrawing her 
claim for DIC under provisions of 38 U.S.C.A. § 1318 and her 
claims of entitlement to accrued benefits under the 
provisions of 38 U.S.C.A. § 5121.  The Board will therefore 
dismiss those claims and proceed with the claim for service 
connection for the cause of the veteran's death, which was 
the subject of a remand by the Board in January 2004.  


FINDINGS OF FACT

1.  In September 2002, prior to the promulgation of a 
decision in the appeal, the Board received notice from the 
appellant of her withdrawal of her appeal as to entitlement 
to DIC under the provisions of 38 U.S.C.A. § 1318 and as to 
entitlement to accrued benefits under the provisions of 
38 U.S.C.A. § 5121.  

2.  All evidence necessary to decide the claim of entitlement 
to service connection for the cause of the veteran's death 
has been obtained; the appellant has notice of the evidence 
needed to substantiate her claim and notice of what evidence 
she should provide and what evidence VA would obtain; there 
is no indication that the appellant has evidence that he has 
not submitted to VA.  

3.  The veteran died in March 1999; the Certificate of Death 
lists chronic lymphocytic leukemia as the immediate cause of 
death and states that history of exposure to atomic bomb 
testing, cardiac, pulmonary, and renal failure were other 
significant conditions contributing to his death but not 
related to the immediate cause of death. 

4.  At the time of the veteran's death, service connection 
was in effect for postoperative residuals of left shoulder 
separation, evaluated as 20 percent disabling; status post 
repair of deviated septum, evaluated as noncompensably 
disabling; and malaria, evaluated as noncompensably 
disabling.  

5.  The disabilities for which service connection was in 
effect during the veteran's lifetime did not cause or worsen 
his fatal lymphoma, nor did they otherwise play a material 
causal role in the veteran's death

6.  The veteran was not exposed to ionizing radiation or 
toxic chemicals during service.  

7.  The veteran's chronic lymphocytic leukemia was not 
present in service and was first diagnosed many years after 
service; coronary artery disease and congestive heart failure 
were not present in service and were not diagnosed until many 
years after service; chronic obstructive pulmonary disease 
was not present in service and was first diagnosed many years 
after service; a cystic renal lesion was not present in 
service and was not diagnosed until many years after service; 
there is no competent evidence relating any of the 
aforementioned disabilities to the veteran's service or any 
incident of service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appellant's 
Substantive Appeal as to her claim of entitlement to DIC 
under the provisions of 38 U.S.C.A. § 1318 and as to her 
claims of entitlement to accrued benefits under the 
provisions of 38 U.S.C.A. § 5121 have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2004).

2.  Neither chronic lymphocytic leukemia, coronary artery 
disease, congestive heart failure, chronic obstructive 
pulmonary disease, nor a cystic renal lesion was incurred in 
or aggravated by active service, nor may chronic lymphocytic 
leukemia or arteriosclerosis be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
1137, 5103, 5103A, 5107 (West 2002 & West Supp. 2005); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.311 (2004).  

3.  A service-connected disability did not cause or 
contribute substantially to cause the veteran's death.  
38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2002 & West 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.312 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters

In a signed statement dated in September 2002 and received by 
the Board at the September 2002 hearing, the appellant stated 
that she was withdrawing her claim for DIC benefits under 
38 U.S.C.A. § 1318 and was withdrawing her claims of 
entitlement to accrued benefits.  Claims pending at the time 
of the veteran's death and for which the appellant sought 
accrued benefits included claims of entitlement to increased 
ratings for post-operative residuals of left shoulder 
separation, residuals of malaria, and status post repair of 
deviated nasal septum.  Service connection claims pending at 
the time of the veteran's death and for which the appellant 
was seeking accrued benefits under 38 U.S.C.A. § 5121 were 
entitlement to service connection for:  cat fever and yellow 
fever; pulmonary disability, including residuals of 
pneumonia, asthma, and bronchitis; skin rashes and herpes 
zoster; hearing loss; tinnitus; chronic lymphocytic leukemia 
with secondary anemia; organic disease of the heart 
manifested by left atrial hypertrophy; status post removal of 
rib and spleen; hepatitis; status post gallbladder removal; 
and hypertension.  Additional claims pending at the date of 
the veteran's death and for which the appellant was seeking 
accrued benefits were entitlement to a total rating based on 
unemployability due to service-connected disabilities and 
entitlement to special monthly compensation based on being 
housebound.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  

The appellant has withdrawn her appeal as to the section 1318 
claim and as to her accrued benefits claims and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration on these matters.  Accordingly, the Board does 
not have jurisdiction to review the appeal as to entitlement 
to DIC under the provisions of 38 U.S.C.A. § 1318 or as to 
her claims of entitlement to accrued benefits under the 
provisions of 38 U.S.C.A. § 5121, and the appeal as to those 
issues is dismissed.  

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), now codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & West Supp. 2005), eliminated the concept of a 
well-grounded claim and redefined the obligations of VA with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The VCAA and its 
implementing regulations are applicable to the claim now 
before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant' s representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In 
Pelegrini, at 121, the Court held that the VCAA requires VA 
to provide notice, consistent with the requirements of 
38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159(b), and Quartuccio, 
that informs the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant 
is expected to provide and that, furthermore, in what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", 
under 38 C.F.R. § 3.159(b).  

In this regard, the Board notes that the appellant and her 
representative have been provided rating decisions, a 
statement of the case, and supplemental statements of the 
case that discuss the pertinent evidence and the laws and 
regulations related to ionizing radiation claims and claims 
of entitlement to service connection for the cause of death.  
By these documents, the RO notified them of the evidence 
needed by the appellant to prevail on her claim.  

With respect to her contention that the veteran's death was 
related to radiation exposure in service, the appellant 
received notice at the September 2002 hearing that evidence 
needed to assist in the substantiation of her claim was 
evidence supporting her contention that the veteran was in a 
location in service that would have subjected him to 
radiation exposure.  At the September 2002 hearing the Board 
indicated to the appellant that she should submit medical 
evidence or any evidence she had to substantiate that heart 
pathology had its onset in service and that it contributed to 
the veteran's death.  

In a letter dated in February 2005, the RO notified the 
appellant that evidence needed was evidence that the 
veteran's death was related to military service or to his 
service-connected disabilities.  The RO notified the 
appellant that with respect to her radiation claim the 
evidence needed was evidence that the veteran was exposed to 
radiation during military service and that this radiation 
resulted in or contributed to his death.  With respect to her 
chemical exposure claim, the RO explained that evidence 
needed was information as to the chemicals to which the 
veteran was exposed and evidence that this chemical exposure 
during military service resulted in or contributed to the 
veteran's death.  

In the February 2005 letter, the RO notified the appellant 
that VA is responsible for getting relevant records from any 
Federal agency and that this could include records from VA, 
the military, or the Social Security Administration.  The RO 
notified the appellant that VA would get a medical opinion if 
necessary to decide the claim and that on her behalf VA would 
make reasonable efforts to get relevant records not held by a 
Federal agency.  The RO explained that this could include 
records from State or local governments, private doctors and 
hospitals, or current or former employers.  The RO notified 
the appellant that if the evidence was not in her possession, 
she must provide enough information about the records so that 
VA could request them from the person or agency that had 
them.  The RO emphasized to the appellant that it was her 
responsibility to make sure VA receives all requested records 
that are not in the possession of a Federal department or 
agency.  

Elsewhere in the February 2005 letter, the RO requested that 
the appellant notify the RO if there was any other evidence 
or information that she though would support her claim.  In 
addition, the RO requested that she send any evidence in her 
possession that pertains to her claim.  

In view of the foregoing, the Board finds that all necessary 
action has been taken to provide the appellant with notice 
required by the VCAA and as interpreted by the Court in its 
decisions in Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), and 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Upon review of the record in its entirety, it is the judgment 
of that Board that during the course of the appeal VA has 
made reasonable efforts to develop the claim and has provided 
the appellant with notice that complies with the requirements 
of the VCAA.  The appellant has had multiple opportunities to 
submit and identify evidence and has been provided a 
meaningful opportunity to participate effectively in the 
processing of his claim by VA.  The Board finds that the 
failure to provide the appellant with all the specific types 
of notice outlined in the VCAA prior to the initial 
unfavorable determinations has not harmed the appellant and 
that no useful purpose could be served by remanding the case 
on that account.  See 38 U.S.C.A. § 7261(b) (West 2002); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  All the VCAA 
requires is that the duty to notify is satisfied and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996).  

As to the duty to assist, the RO had previously obtained the 
veteran's service medical records and in conjunction with the 
claim obtained the veteran's service personnel records.  In 
addition, VA had previously obtained information from the 
Defense Special Weapons Agency and during the appeal obtained 
information from the Defense Threat Reduction Agency 
concerning the veteran's assignments during specific time 
periods.  The appellant and her daughters provided testimony 
at the September 2002 hearing, and the appellant has 
submitted medical statements and copies of letters she and 
the veteran wrote to one another while he was in service.  
Neither the appellant nor her representative has indicated 
that the appellant has or knows of any additional information 
or evidence that would support her claim.  

Based on the foregoing, the Board concludes that the 
appellant has received adequate notice and that relevant 
evidence has been obtained for determining the merits of the 
appellant's claim.  The Board finds that no further 
assistance to the appellant is required.  

Background and analysis

The veteran's death certificate shows that the veteran died 
in March 1999 and lists chronic lymphocytic leukemia as the 
immediate cause of death.  It lists history of exposure to 
atomic bomb testing, cardiac pulmonary, renal failure as 
other significant conditions contributing to death but not 
related to the immediate cause of death.  

The appellant is seeking service connection for the cause of 
the veteran's death.  She contends that the veteran's fatal 
chronic lymphocytic leukemia was caused by his exposure to 
ionizing radiation in service.  She also contends that 
exposure to chemicals in service caused the veteran's death 
and that the cardiac condition that contributed to his death 
started in service.  She argues that the pulmonary condition 
that contributed to the veteran's death was related to his 
service-connected deviated septum, which she contends made it 
difficult for the veteran to breathe.  

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a).  In evaluating service 
connection claims, including those for service connection for 
the cause of the veteran's death, the Board shall consider 
all information and lay and medical evidence of record.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Board shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2004).  

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows:

(1) Competent medical evidence means evidence 
provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as medical 
and scientific articles and research reports or 
analyses.  (2) Competent lay evidence means any 
evidence not requiring that the proponent have 
specialized education, training, or experience.  
Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances 
and conveys matters that can be observed and 
described by a lay person.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause of death, or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
causally shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.  

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1131.  
Service incurrence or aggravation of leukemia, 
arteriosclerosis and cardiovascular-renal disease, including 
hypertension, may be presumed if manifested to a degree of 10 
percent or more within one year of separation from active 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309(a).  Service connection may also be 
established for disease diagnosed after discharge from 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

The Board will first address whether service connection may 
be granted for the immediate cause of the veteran's death, 
chronic lymphocytic leukemia.  Thereafter, the Board will 
consider those medical conditions that reportedly contributed 
to his death, that is, "cardiac pulmonary, renal failure" 
listed in the death certificate.  

Chronic lymphocytic leukemia

As noted earlier, the appellant contends that in-service 
exposure to radiation or alternatively exposure to chemicals 
in service caused the veteran's fatal chronic lymphocytic 
leukemia.  

Service connection for a condition that is claimed to be 
attributable to ionizing radiation exposure during service 
may be established in one of three different ways, that is, 
on a presumptive basis under the provisions of 38 C.F.R. 
§ 3.309(d), based on development under 38 C.F.R. § 3.311, or 
under the traditional guidelines for service connection 
claims.  Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub 
nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997).  

First, where it is contended that disease developed as a 
result of exposure to ionizing radiation during service, 
service incurrence may be presumed under 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.309(d) for veterans who 
participated in defined radiation risk activities and have 
certain diseases.  The diseases entitled to such presumption 
are leukemia (other than chronic lymphocytic leukemia), 
cancer of the thyroid, cancer of the breast, cancer of the 
pharynx, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary gland, cancer of the urinary tract, bronchiolo-
alveolar carcinoma, cancer of the bone, cancer of the brain, 
cancer of the colon, cancer of the lung, and cancer of the 
ovary.  38 C.F.R. § 3.309(d)(2).  

In radiation claims, the second approach is found in 
38 C.F.R. § 3.311.  To consider service connection under § 
3.311, the evidence must show the following: (1) the veteran 
was exposed to ionizing radiation in service; (2) he 
subsequently developed a radiogenic disease; and (3) such 
disease first became manifest within a period specified by 
the regulations.  38 C.F.R. § 3.311(b).  If any of the 
foregoing three requirements has not been met, service 
connection for a disease claimed as secondary to exposure to 
ionizing radiation cannot be granted under 38 C.F.R. § 3.311.  
38 C.F.R. § 3.311(b)(1)(iii).  For purposes of 38 C.F.R. 
§ 3.311, the term "radiogenic disease" means a disease that 
may be induced by ionizing radiation.  38 C.F.R. 
§ 3.311(b)(2).  

Finally, direct service connection can be established by 
"showing that the disease or malady was incurred during or 
aggravated by service," a task which "includes the difficult 
burden of tracing causation to a condition or event during 
service."  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  In order to prevail on direct service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  

Based on its review of all the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
finding that the veteran's fatal chronic lymphocytic 
leukemia, claimed due to radiation exposure or chemical 
exposure, was incurred in or aggravated by service.  First, 
with respect to the contentions regarding ionizing radiation 
exposure, the claim does not qualify for consideration for 
the presumptions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. 
§ 3.309(d) because the disease at issue, chronic lymphocytic 
leukemia, is specifically excluded from the list of diseases 
to which the presumption applies.  38 C.F.R. § 3.309(d).  
Further, service connection is not warranted for chronic 
lymphocytic leukemia as a radiogenic disease under 38 C.F.R. 
§ 3.311 or on the basis of direct service connection.  

With respect to consideration of the claim under 38 C.F.R. 
§ 3.311, as noted above, the term "radiogenic disease" for 
purposes of 38 C.F.R. § 3.311 means a disease that may be 
induced by ionizing radiation.  38 C.F.R. § 3.311(b)(2).  In 
this case, the record includes a December 1995 letter from 
the veteran's physician at an Air Force medical center 
hematology/oncology service in which she stated that she felt 
that the veteran's chronic lymphocytic leukemia may be 
related to radiation exposure in service.  In addition, in 
another statement also dated in 1995, the same physician said 
the veteran was exposed to atomic bomb testing radiation 
within 5 miles in 1952-1953.  She said that the veteran had 
contracted chronic lymphocytic leukemia likely secondary to 
radiation exposure.  As the physician arguably has knowledge 
as to the etiology of hemolytic diseases, the Board accepts 
these statements as competent medical evidence that chronic 
lymphocytic leukemia may be induced by ionizing radiation.  

With evidence that chronic lymphocytic leukemia may be 
radiogenic in origin, consideration must be given as to 
whether the appellant is entitled to have VA conduct special 
development on her behalf as outlined in 38 C.F.R. § 3.311.  
See 38 C.F.R. § 3.311(b) (VA's initial review of claims will 
include forwarding the claim to the Under Secretary for 
Benefits to obtain an etiology opinion from the Under 
Secretary for Health where a claimant presents evidence of 
exposure to ionizing radiation in service and competent 
evidence that the particular disease claimed is radiogenic in 
nature).  See also Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 
1997) (the provisions of 38 C.F.R. § 3.311 do not provide a 
presumption of service connection but a procedural framework 
to develop claims).  

The appellant essentially contends that the veteran 
participated in nuclear tests with exposure to direct 
radiation and fallout from those tests.  She also appears to 
contend that he was exposed to radiation and toxic chemicals 
when he was in CBR (chemical, biological, radiological) 
school in service.  

The dispositive issue for consideration of the claim under 
38 C.F.R. § 3.311 therefore concerns whether the appellant 
can establish that the veteran was exposed to ionizing 
radiation in service.  In pertinent part, 38 C.F.R. § 3.311 
includes the following evidentiary burdens with respect to 
proving exposure to ionizing radiation in atmospheric nuclear 
weapons test participation claims:  (i) If military records 
do not establish presence or absence from a site which 
exposure to radiation is claimed to have occurred, the 
veteran's presence at the site will be conceded; (ii) Neither 
the veteran nor the veteran's survivors may be required to 
produce evidence substantiating exposure if the information 
in the veteran's service records or other records maintained 
by the Department of Defense is consistent with the claim 
that the veteran was present where and when the claimed 
exposure occurred.  38 C.F.R. § 3.311(a)(4).  

At the November 2002 hearing, the appellant's representative 
referred to statements the veteran had made in 1995 and 1996 
regarding his claimed exposure to ionizing radiation.  In a 
statement dated in December 1995, the veteran had reported 
that during 1953 or 1954 while stationed at Fort Ord, 
California, he was sent on temporary duty to Desert Rock, 
Nevada.  He stated that as a member of the 23rd Truck Company 
he participated in activities supporting atmospheric nuclear 
testing.  In a statement dated in March 1996, the veteran 
stated that he was stationed at Desert Rock, Nevada, in the 
summer of 1954 while he was attached to the 23rd Trucking 
Company.  He said the organization from which he was detailed 
was the 6th Army, Fort Ord, California.  The veteran said his 
duties were as a truck driver and he would drive the troops 
to Desert Rock, unload and load supplies, and drive trucks 
into a trench.  He said he was seven miles from ground zero 
at which time he was in a trench and was exposed to the 
radiation for four hours.  The veteran stated that he never 
handled any contaminated material but was required to 
decontaminate trucks that were exposed to radiation at Desert 
Rock.  He stated that he washed 20 vehicles three days a 
week.  

In addition, in his statement dated in March 1996, the 
veteran said that during part of 1955, 1956, and 1957 he was 
in the 53rd Trucking Company, Fort Irwin, California.  He 
said he washed trucks and trailers approximately 10 miles 
from the ground zero area.  He said that while 
decontaminating and hauling trailers, the wind would 
constantly blow sand and dust from the ground zero area.  The 
veteran said that in decontaminating the trucks and trailers, 
he used regular solvent and did not wear gloves.  

At the November 2002 hearing, the appellant testified that it 
was her recollection that the veteran was sent to Nevada on 
temporary duty for the testing in December 1953.  At the 
hearing, the appellant's representative noted that the 
veteran had said the while he was with the 23rd Truck Company 
he was in activities supporting atmospheric nuclear testing 
at Desert Rock, Nevada in 1953 or 1954.  She also noted that 
he had stated that he participated in atmospheric nuclear 
testing while he was with the 53rd Truck Company out of Fort 
Irwin, California in 1955.  

At the hearing, the appellant's daughter testified that her 
father, the veteran, had told her that he and others were 
required to dig a trench, which was 14 miles from ground zero 
and that they were given goggles, a combat helmet, and a 
poncho and were told to jump into the trenches when a bell 
sounded or a red light flashed and that when it was over the 
bell would go off twice.  He told her that then they would be 
examined up and down with Geiger counters.  She testified 
that he said that happened numerous times.  She also 
testified that the veteran told her that when they cleaned 
the trucks, they used soap and water and washed five or ten 
trucks a week that were exposed to fallout.  

The appellant has submitted copies of letters she and the 
veteran wrote to one another while he was in service.  They 
show that the veteran wrote to the appellant from:  Ft. Ord, 
California, in 1954; Hunter Liggett, California, in 1954; 
Jolon, California, in 1955; Camp Irwin, California, in 1955; 
Yuma, Arizona, in 1955; Camp Drake, Japan, in 1957; Camp 
Zama, Japan, in 1957; Ascom City, Korea, in 1958; Seoul, 
Korea, in 1958; and Inchon, Korea, in 1958.  

In a statement received in February 2005, the appellant 
listed what she called a military history for the veteran as 
follows:  January 1953, Fort Ord and Camp Cook, California, 
16th Det (AT) 59th Arty; August 1954, 23rd Transportation 
Trucking Company, Fort Hunter Liggett, California; October 
1954, Fort Ord, 23rd Transportation Trucking Company; January 
1955, 117th Transportation Trucking Company, Camp Irwin, 
California, and 121st Squadron, Fort MacArthur, Los Angeles, 
California; June 1955, Det 1#6019, Y.S.T. Yuma, Arizona, and 
Nevada Test Site; October 1957, Camp Drake, Japan, and Camp 
Drew, Japan; July 1958, 521st AAA Det. RCA, Ascom City, 
Korea, and Inchon, Korea; August 1958, Seoul, Korea, and 
Marshall, Islands.  Next to each entry in the military 
history list, the appellant included the phrase exposed to 
atomic bomb testing.  The Board infers from this that the 
appellant contends that while at the assignments listed, the 
veteran participated in or was exposed to ionizing radiation 
from nuclear tests.  

Relative to exposure to ionizing radiation, the veteran's 
December 1995 and March 1996 statements, the November 2002 
hearing testimony, and the appellant's February 2005 
submission are not consistent with the veteran's service 
records and research conducted by the Defense Special Weapons 
Agency (DSWA) in 1996 or by its successor organization, the 
Defense Threat Reduction Agency (DTRA) in 2003.  In its 
October 1996 letter, DSWA noted that the veteran had stated 
that he was at Camp Desert Rock, Nevada, during the early 
1950s.  DSWA explained that during the period from 1952 
through 1955 there were three atmospheric nuclear test series 
conducted at the Nevada Test Site:  Operation TUMBER-SNAPPER 
from April 1 through June 20, 1952; Operation UPSHOT-KNOTHOLE 
from March 17 through June 20, 1953; and Operation TEAPOT 
from February 18 through June 10, 1955.  DSWA noted that the 
one test conducted in 1954, Operation CASTLE, was conducted 
at the Pacific Proving Ground.  DSWA described in detail its 
review of the veteran's unit assignments from available 
service department records and noted there was no indication 
that the veteran was sent on a temporary duty assignment from 
Camp Roberts or Camp Irwin to participate in atmospheric 
nuclear testing.  DSWA also stated that after a careful 
search of available dosimetry data, it found no record of 
radiation exposure for the veteran.  

In addition, in its December 2003 letter, DTRA reported that 
investigation of service records showed that in 1955, when 
the veteran was present at Yuma, Arizona, during a time 
contemporaneous with Operation TEAPOT, he participated in a 
study of the effects of magnification on the efficiency of 
ordnance optical equipment under desert conditions.  After a 
detailed discussion of the veteran's assignments, DTRA stated 
that in summary, military historical records do not confirm 
that the veteran was assigned duty at the Nevada Test Site 
during his temporary duty assignment at the Yuma Test Station 
during June 1955.  In addition, DTRA pointed out that the 
Yuma Test Station was located hundreds of miles away from the 
Nevada Test Site and that the veteran, therefore, was not 
exposed to measurable radiological exposure from the nuclear 
testing conducted at Operation TEAPOT.  As DSWA had stated in 
1996, DTRA also stated in 2003 that after a careful search of 
available dosimetry data, it found no record of radiation 
exposure for the veteran.  

Regarding the assertions by the appellant in her February 
2005 submission that the veteran was exposed to atomic bomb 
testing in association with being stationed in Japan as of 
October 1957 and in Korea as of July 1958, the Board observes 
that the veteran's service records confirm that he was in 
Japan and Korea at those times, but there is no evidence 
whatever that atmospheric nuclear tests in 1957 and 1958 were 
conducted at locations other than the Nevada Test Site or the 
Pacific Proving Ground, both of which are thousands of miles 
from Japan and Korea.  As to the appellant's reference to 
August 20, 1958, which she associated with Seoul, Korea, and 
the Marshall Islands, the Board notes that the veteran's 
service medical records show that he was released from the 
121st Evacuation Hospital in Korea on August 21, 1958, having 
been treated for hepatitis and was put on a profile until 
September 11, 1958.  His records further show that he 
departed Inchon, Korea, on September 23, 1958, and arrived at 
Oakland, California, on October 11, 1958.  In one of his 
letters, the veteran stated that he was traveling by ship.  
Given the distance from Korea to California and the elapsed 
time of the journey, the service records effectively 
establish that the veteran was not in the Marshall Islands at 
the time claimed by the appellant.  

In view of the forgoing, the Board finds that the veteran's 
service records and other available records maintained by the 
service department that were investigated by DSWA and DTRA 
are not consistent with the claim that the veteran 
participated in or was near any nuclear weapons test series, 
and there is, therefore, no basis to conclude that the 
veteran was exposed to radiation from those tests.  

The Board notes that the RO specifically notified the 
appellant that with respect to her radiation claim, evidence 
was needed that the veteran was exposed to radiation during 
military service and with respect to her contention that 
chemical exposure caused the veteran's death, she should 
present evidence of the chemicals to which the veteran was 
exposed and evidence that this chemical exposure during 
service resulted in or contributed to his death.

The appellant submitted copies of certificates showing that 
the veteran successfully completed a 24-hour post/division 
CBR (chemical, biological, radiological) school in December 
1961 and successfully completed an 80-hour post/division CBR 
school in September 1962.  In her February 2005 submission, 
the appellant stated that the training consisted of a bomb 
test each morning.  She reported that when a bomb test was 
scheduled, the veteran's team was first at the site.  She 
said the site was roped off first and labeled "too hot" as 
determined by Geiger counter readings.  She said the sites 
were prepared later for VIPs to view as radiation diminished.  
The appellant also stated that the veteran told her that they 
were ordered into trenches and instructed to look away from 
the blast.  He told her he never forgot how the heat passed 
through his body along with the sound and feel of the blast.  

This does not serve as objective evidence indicating that the 
veteran was exposed to ionizing radiation or toxic chemicals 
in service.  Rather, the appellant has in effect presented 
her own speculative theory of radiation and chemical exposure 
supported only by her recollection of what the veteran told 
her about the CBR training and her conclusion that the CBR 
training subjected the veteran to exposure to ionizing 
radiation and toxic chemicals.  Without more, the Board must 
find that the veteran was not exposed to ionizing radiation 
or toxic chemicals in service.  

Under the circumstances, no further development, including 
under 38 C.F.R. § 3.311, is warranted.  In this regard, where 
a claimant fails to establish exposure to ionizing radiation 
in service, VA is entitled to discontinue the special 
development procedures set forth in 38 C.F.R. § 3.311(b).  
Wandel v. West, 12 Vet. App. 200, 205 (1999).  

Finally, as noted earlier, under the general laws and 
regulations governing VA compensation entitlement, service 
connection may be established for disability resulting from 
personal injury suffered or disease contracted in the line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty, during periods of 
active service.  38 U.S.C.A. §§ 1110, 1131.  Presumptive 
service connection may be granted for leukemia if the 
evidence shows it became manifest to a degree of 10 percent 
or more within one year from separation from active service, 
even though there is no evidence of such disease during 
service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a), 
3.309(a).  

Review of the entire record shows no medical evidence of 
chronic lymphocytic leukemia during service or until many 
years after service.  The first medical evidence of the 
veteran's chronic lymphocytic leukemia was in November 1988, 
when, while evaluation was underway for a possible myocardial 
infarction, laboratory studies indicated an elevated white 
blood cell count.  A hematology consultation at an Air Force 
medical center resulted in a diagnosis of probable chronic 
lymphocytic leukemia, which was later confirmed.  According 
to the Certificate of Death, the chronic lymphocytic leukemia 
was of 11 years duration at the time of the veteran's death.  
As there no competent evidence of chronic lymphocytic 
leukemia until some 24 years after service, it cannot be 
found that this leukemia was present in service or was 
manifest within one year of the veteran's discharge from 
service.  

In summary, the Board finds, based upon the evidence, that 
the veteran was not exposed to ionizing radiation or toxic 
chemicals during his military service.  Further, there is no 
evidence that the veteran's chronic lymphocytic leukemia was 
otherwise related to service.  Service connection for chronic 
lymphocytic leukemia must therefore be denied and further 
inquiry is not required.  The Board acknowledges the opinions 
of the physician from the Air Force medical center 
hematology/oncology service that the veteran's chronic 
lymphocytic leukemia was related to radiation exposure in 
service and further acknowledges that the death certificate 
listed history of exposure to atomic bomb testing as having 
contributed to the veteran's death.  The question of such a 
nexus is irrelevant, however, without an initial finding of 
exposure to ionizing radiation.  See 38 C.F.R. § 3.311(b).  



Cardiac, pulmonary, and renal conditions

The Board must now determine whether the cardiac, pulmonary 
and renal conditions that contributed to the veteran's death 
may be related to service.  In this regard, while the death 
certificate shows that the veteran died at home, the record 
includes voluminous medical records, including an Air Force 
medical center narrative summary of the veteran's last 
hospitalization, which started in early February 1999 and 
extended to early March 1999 when he was discharged home with 
hospice care three days before he died.  At hospital 
discharge, in addition to chronic lymphocytic leukemia, the 
diagnoses included coronary artery disease, congestive heart 
failure, and chronic obstructive pulmonary disease.  The 
veteran's past medical history was noted to include a history 
of a cystic renal lesion.  The Board must therefore determine 
whether any of these disabilities may be related to service.  

The appellant contends that the veteran's cardiac problems 
started in service and at the November 2002 hearing, the 
appellant's daughter pointed out that it was noted in the 
veteran's file that a he had heart condition that was 
developing while he was in service.  

The veteran's service medical records show that in December 
1945 the veteran was noted to have a soft systolic murmur, 
which the examiner described as functional.  Also, when the 
veteran was hospitalized for treatment of malaria attack in 
June 1946, initial examination revealed a heart murmur, which 
physicians specifically noted had disappeared when the 
veteran became afebrile a few days later.  Otherwise, in 
September 1960, when the veteran gave a history of 
palpitation or pounding heart and pain and pressure in the 
chest, a physician evaluated the veteran's heart, lungs and 
chest as normal on clinical evaluation, and a chest X-ray at 
that time was negative.  

Further review of the service medical records shows that in 
late May 1962, the veteran again complained of heart 
fluttering and palpitations and, and an electrocardiogram in 
early June 1962 suggested left atrial hypertrophy.  A follow-
up Master's electrocardiogram the following week was 
negative, and the physician noted that the left atrial 
hypertrophy findings were gone.  At an annual examination in 
October 1963, an electrocardiogram was suggestive of left 
atrial hypertrophy.  On clinical examination, the heart, 
lungs and chest were evaluated as normal, and a chest X-ray 
was normal.  At the veteran's retirement examination in July 
1964, an electrocardiogram was within normal limits, a chest 
X-ray showed no significant abnormalities, and on clinical 
examination, the physician evaluated the veteran's heart, 
lungs and chest as normal.  

Further detailed review of the veteran's extensive service 
medical records shows they include no complaint, finding, or 
diagnosis related to any kidney disability, hypertension, 
coronary artery disease, or pulmonary disability.  The 
service medical records do show the veteran underwent surgery 
to correct a deviated nasal septum in December 1950.  The 
remainder of his service medical records, including his 
retirement examination, do not show any problems related to 
the surgery.  

Further evidence of record includes post-service medical 
records from Air Force medical centers dated from February 
1971 to March 1999 and private medical records dated in 1988.  
The Air Force medical center records show that the veteran 
was initially diagnosed as having hypertension in February 
1982.  Records from American River Hospital show that the 
veteran was admitted in November 1988 with palpitations which 
had started the day following his father's death at the end 
of October 1988, and he was also noted to have a recent 
history of mid chest pressure.  An electrocardiogram done at 
the Air Force medical center emergency room was noted to have 
additional abnormalities from one done four years earlier.  
In a letter to the veteran dated in November 1988, a 
cardiologist noted that the electrocardiogram abnormalities 
could be on the basis of the longstanding effects of high 
blood pressure on his heart with thickening of the heart 
muscle wall.  A heart catheterization in November 1988 showed 
a 40 to 50 percent blockage in the right coronary artery and 
minimal blockage in the left anterior descending and left 
circumflex coronary arteries.  The physician who conducted 
the catheterization commented that the findings were 
consistent with mild hypertensive heart disease as manifested 
by mild concentric left ventricular hypertrophy.  

As was noted earlier in this decision, during evaluation in 
November 1988, laboratory studies showed elevated white blood 
counts, and based on additional studies, the veteran was 
diagnosed as having chronic lymphocytic leukemia.  Subsequent 
records from the Air Force medical center show the veteran 
received continuing treatment for his chronic lymphocytic 
leukemia and that he had completed a total of 16 cycles of 
chemotherapy by January 1991.  A computed tomography (CT) 
scan was reportedly negative at that time, but subsequent CT 
scans showed a right kidney cortical lesion, which in 
retrospect was determined to have been stable from the time 
of the January 1991 CT scan.  Remaining records show 
treatment at various times for angina and pneumonia, and he 
underwent a splenectomy in conjunction with treatment for his 
chronic lymphocytic leukemia.  In April 1997, the veteran was 
hospitalized with admitting diagnoses including left lower 
lobe pneumonia and atypical chest pain.  While the veteran 
was being treated for the pneumonia, he began to develop 
signs and symptoms of congestive heart failure.  An 
echocardiogram was noted to show left ventricular dysfunction 
with an ejection fraction at 30 percent with moderate 
pulmonary hypertension and mild tricuspid regurgitation.  

When the veteran underwent a VA examination in August 1998, 
he complained of chronic shortness of breath at rest.  The 
physician noted that the veteran was status post pneumonia 
and was not currently on antibiotics.  The veteran's history 
also included having undergone a submucosal repair of a 
deviated septum in service.  The physician noted that the 
veteran had no complaints referable to his nose.  On 
examination, there was no septal deviation or obstruction of 
nasal passageways.  The physician noted that the veteran was 
on oxygen and that coarse rhonchi were audible throughout the 
lung fields at apices and bases.  The impression included 
status post pneumonia, chronic, asthma, chronic bronchitis, 
status post nasal septum surgery, and chronic leukemia.  The 
physician commented that the veteran was wheelchair-bound due 
to his chronic obstructive pulmonary disease with components 
of bronchitis and asthma associated with this.  He said this 
was due to cigarette smoking that had begun in 1938.  An 
August 1998 VA chest X-ray showed a left lower lobe 
infiltrate and what the radiologist said was probably an 
infiltrate in the lingula.  Laboratory studies showed 
abnormal high readings for blood urea nitrogen and 
creatinine.  

The summary of the veteran's hospitalization from early 
February 1999 to three days before his death in March 1999 
shows that the veteran was admitted secondary to a fever and 
respiratory distress.  His past medical history included:  
chronic lymphocytic leukemia diagnosed in 1988, coronary 
artery disease with two-vessel disease documented in April 
1997 with ejection fraction of 30 percent, with a left apical 
aneurysm; congestive heart failure, ejection fraction 25-
30 percent in April 1997 by multigated angiogram and 
echocardiogram; chronic obstructive pulmonary disease; 
interstitial pneumonitis with increased bilateral infiltrates 
previously treated with Levaquin and steroids; and history of 
cystic renal lesion.  

The veteran received antibiotics and high-dose steroids 
during hospitalization and had a waxing and waning hospital 
course with intermittent fever spikes.  Cultures from a 
bronchoscopy grew out aspergillus fumigatus, and pulmonary 
and infectious disease consultants believed this to be the 
source of the veteran's current disease.  They initiated 
specific treatment, but the veteran kept having recurrent 
fevers despite adequate treatment with amphotericin B and 
itraconazole.  He was also treated for possible nosocomial 
pneumonia and staphylococcus epidermis, but the latter was 
later felt to be a contaminant.  Throughout the hospital 
course, the veteran's chest X-rays and clinical appearance 
continually worsened due to the veteran's pulmonary 
Aspergillus.  It was also noted that the veteran had 
recurring anemia without a source for blood loss, which led 
his physicians to believe he was undergoing bone marrow 
failure secondary to his chronic lymphocytic leukemia.  The 
veteran was eventually sent home with hospice care, with 
continuing antibiotics for his possible bacterial pneumonia 
and Aspergillosis.  

Based on the foregoing evidence, the Board can find no basis 
on which to relate to service any cardiac, pulmonary or renal 
condition that contributed to the veteran's death.  As 
outlined above, the service medical records include no 
complaint, finding or diagnosis of any kidney disease, and 
the veteran's right renal cortical lesion was first diagnosed 
many years after service.  Further, the service medical 
records include no complaint, finding, or diagnosis of any 
pulmonary disability, including chronic obstructive pulmonary 
disease, which was first diagnosed many years after service.  
The only medical opinion regarding its etiology is that of 
the VA physician who in 1998 related it to the veteran's 
history of smoking, which began in 1938 years before the 
veteran entered service in 1944.  Though the veteran 
continued smoking in service and by some reports stopped 
smoking in service in 1958, there can be no valid claim 
related to injury or disease attributable to the veteran's 
use of tobacco products during service as the appellant's 
claim was received after June 9, 1998.  See 38 U.S.C.A. 
§ 1103 (West 2002); 38 C.F.R. § 3.300 (2004).  

As to the veteran's cardiac condition, which at his death 
included coronary artery disease and congestive heart 
failure, the record shows both were first diagnosed in 1997, 
which was many years after the veteran's retirement from 
service in 1964.  Further, the veteran's hypertension, to the 
extent that it represented an early symptom of any 
arteriosclerosis, nephritis or organic heart disease, was 
initially diagnosed in 1982, nearly twenty years after the 
veteran's service retirement.  

While the service medical records show that a heart murmur 
was noted early in service and there was a suggestion of left 
atrial hypertrophy on electrocardiograms in 1962 and 1963, it 
was not confirmed on a follow-up Master electrocardiogram 
in 1962, nor was it shown on the electrocardiogram at the 
veteran's service retirement examination in July 1964.  There 
is no medical evidence relating the suggestion of left atrial 
hypertrophy in service to coronary artery disease and 
congestive heart failure that were present as contributing 
conditions to the veteran's death in March 1999.  

Although the Board essentially notified the appellant that 
she should support her claim with medical evidence that the 
veteran had heart pathology that had its onset in service and 
contributed to the veteran's death, she has not submitted or 
identified such evidence.  The only evidence in favor of such 
a relationship is the implicit opinion of the appellant 
expressed by her daughter at the November 2002 hearing when 
she testified that the veteran had a heart condition from 
service that contributed to his death.  It is now well 
established that a lay persons such as the appellant and her 
daughter are not competent to opine on medical matters such 
as diagnoses or etiology of medical disorders, and their 
opinion that the cardiac conditions that contributed to his 
death were etiologically related to the suggestion of left 
atrial hypertrophy in service or otherwise had their onset in 
service is therefore entitled to no weight of probative 
value.  See, e.g., Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The Board also notes that such assertions, no matter 
how sincere, are not probative of a medical nexus between the 
claimed disability and an in-service disease or injury.  See 
Voerth v. West, 13 Vet. App. 118, 120 (1999).  The statements 
and testimony of the appellant and her daughter are not, 
therefore, probative of the etiology of the veteran's 
coronary artery disease and congestive heart failure or their 
relationship to service.  

Service-connected disabilities 

At the time of the veteran's death, service connection was in 
effect for postoperative residuals of left shoulder 
separation, evaluated as 20 percent disabling; status post 
repair of deviated septum, evaluated as noncompensably 
disabling; and malaria, evaluated as noncompensably 
disabling.  

The evidence does not show, nor does the appellant contend, 
that the veteran's service-connected shoulder disability or 
any malaria residuals were in any way related to the 
veteran's fatal chronic lymphocytic leukemia or to any 
cardiac, pulmonary or renal condition that contributed to the 
veteran's death.  

The appellant argues that the pulmonary condition that 
contributed to the veteran's death was related to his 
service-connected deviated septum, which she contends made it 
difficult for the veteran to breathe.  As outlined earlier, 
the medical evidence shows that chronic obstructive pulmonary 
disease was among the veteran's pulmonary conditions present 
at the time of his death and that he was also suffering from 
invasive Aspergillosis.  While he was service-connected for 
status post repair of deviated nasal septum, the medical 
evidence shows that when he was examined by VA in August 
1998, there was no obstruction of nasal passageways, and the 
physician associated the veteran's breathing difficulties 
with his chronic obstructive pulmonary disease.  There is no 
medical evidence that in any way relates the service-
connected status post repair of deviated nasal septum to any 
pulmonary condition or in any other was relates it to the 
veteran's death.  The Board is left with the appellant's 
assertions on this point.  In this regard, the Board again 
observes that the appellant, as a lay person, is not 
competent to furnish medical opinions such as the conclusion 
that the veteran's status post nasal septum repair 
contributed to or hastened the veteran's death.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  There is, 
therefore, no cognizable evidence supporting the appellant's 
contention on this point.  

Summary

Based on the foregoing, the Board finds that the veteran's 
fatal chronic lymphocytic leukemia was not present in 
service, was not manifested within one year of the veteran's 
discharge from service and was not etiologically related to 
service.  Further, there is no indication in the evidence 
that any cardiac, pulmonary or renal disease that contributed 
to the veteran's death was present in service or until many 
years after service, and there is no medical evidence relates 
any such disability to service.  In addition, there has been 
no showing that any service-connected disability made the 
veteran materially less capable of resisting the effects of 
his chronic lymphocytic leukemia that any such lung 
disability otherwise accelerated the veteran's death.  

The Board acknowledges the appellant's sincere belief that 
the veteran's fatal chronic lymphocytic leukemia was due to 
radiation exposure while in service and that the conditions 
that contributed to his death had their onset in service or 
were in some way related to the veteran's service-connected 
status repair of deviated septum.  The Board, however, must 
assess the credibility and weight of all the evidence, 
including the medical evidence, to determine its probative 
value, accounting for evidence that it finds to be persuasive 
or unpersuasive, and providing reasons for rejecting any 
evidence favorable to the claimant.  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.  Nevertheless, when, after considering all the 
evidence, a reasonable doubt arises regarding a determinative 
issue, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In this 
case, the Board finds that the preponderance of the evidence 
is against the claim and thus concludes that a service-
connected disability did not cause the veteran's death or 
contribute substantially or materially to cause his death.


ORDER

The appeal as to entitlement to DIC under the provisions of 
38 U.S.C.A. § 1318 is dismissed.  

The appeal as to claims of entitlement to increased ratings 
for post-operative residuals of left shoulder separation, 
residuals of malaria, and status post repair of deviated 
nasal septum for accrued benefits purposes under the 
provisions of 38 U.S.C.A. § 5121 is dismissed.  

The appeal as to claims of entitlement to service connection 
for:  cat fever and yellow fever; pulmonary disability, 
including residuals of pneumonia, asthma, and bronchitis; 
skin rashes and herpes zoster; hearing loss; tinnitus; 
chronic lymphocytic leukemia with secondary anemia; organic 
disease of the heart manifested by left atrial hypertrophy; 
status post removal of rib and spleen; hepatitis; status post 
gallbladder removal; and hypertension for accrued benefits 
purposes under the provisions of 38 U.S.C.A. § 5121 is 
dismissed.  

The appeal as to the claim of entitlement to a total rating 
based on unemployability due to service-connected 
disabilities for accrued benefits purposes under the 
provisions of 38 U.S.C.A. § 5121 is dismissed.  

The appeal as to the claim of entitlement to special monthly 
compensation based on being housebound for accrued benefits 
purposes under the provisions of 38 U.S.C.A. § 5121 is 
dismissed.  

Service connection for the cause of the veteran's death is 
denied.  



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


